UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                                     ____________

                                     No. 98-21006
                                     ____________
             AZIZ K. MOMIN,

                                         Petitioner-Appellant,
             versus
             RICHARD CRAVENER, District Director, Immigration and
             Naturalization Service, Houston; JANET RENO, U.S. Attorney
             General,

                                         Respondents-Appellees.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                   (H-98-CV-2076)


                                   November 3, 1999
Before KING, Chief Judge, and REYNALDO G. GARZA and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM: *
       AFFIRMED. See Requena-Rodriguez v. Pasquarell, 190 F.3d 299 (5th Cir. 1999).




   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.